Citation Nr: 1742993	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-27 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from May 1970 to September 1970 and from October 2005 to November 2006. He has additional periods of service with the U.S. Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Houston, Texas Regional Office (RO).

In June 2015, the Veteran was afforded a hearing before a Decision Review Officer (DRO) at the RO. A hearing transcript was prepared and incorporated into the record. 

In June 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO. A hearing transcript was prepared and incorporated into the record. 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.

REMAND

Although the Veteran was afforded a VA-provided medical examination in November 2016, it is not sufficient to adjudicate the claim. Remand is necessary to obtain an adequate VA medical opinion to determine whether the Veteran's diagnosis of obstructive sleep apnea is directly related to service or to a service-connected disability. The examiner noted the Veteran's diagnosis of obstructive sleep apnea, but noted that "no objective evidence" exists to support whether the Veteran's obstructive sleep apnea incurred in-service, or whether the Veteran's obstructive sleep apnea was caused by his service-connected hypertension or transient ischemic attack (TIA). 

Although the examiner noted that the Veteran's VA claims file was reviewed, the medical opinion did not address the Veteran's service treatment records (STRs); articles supporting his contention that sleep apnea caused his TIA in-service; the Veteran's lay statements in the hearing transcript before the DRO and VLJ; and the Veteran's spouse's lay statements. Therefore, a new medical opinion is required.  

Accordingly, the case is REMANDED for the following action:

1. Return the file to the VA examiner who conducted the November 2016 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner.

All relevant medical and non-medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided. The examiner must respond to the following inquiry:

Is the Veteran's May 2006 TIA indicative that he then had obstructive sleep apnea, without formal diagnosis at that time? 

Did the Veteran otherwise develop obstructive sleep apnea as a result of any incident of active service, or the Veteran's May 2006 service-connected transient ischemic attack?

Although the examiner must review the VBMS file, his or her attention is drawn to the following:

* Service medical examinations records dated April 1970, September 1970, October 1976, August 1978, July 1981, March 1984, January 1993, December 1997, indicate no complaints of sleep apnea and no respiratory abnormalities;

* The Veteran sustained an "isolated CVA" in May 2006, and military reserve examiners then found "no residual;"

* In June 2006, the Veteran was diagnosed and treated for hypertension; 

* In January 2007, the Veteran reported that he had allergic rhinitis since 1984, which occurred twice yearly and contemporaneous examination detected no nasal obstruction, no deviated septum;

* In July 2008, the Veteran was diagnosed with mild obstructive sleep apnea (OSA) by Sleep Apnea Labs of San Antonio;

* Various articles submitted by the Veteran supporting the contention that sleep apnea caused his TIA during service. VBMS Entry 2012/02 - Articles. 

2. Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







